IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10239
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

LAWRENCE DERWOOD KENEMORE, JR., a/k/a
Lawrence D. Kenemore, Jr., a/k/a Larry Kenemore,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CR-099-D
                        - - - - - - - - - -
                         September 27, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Lawrence Kenemore appeals from the district court’s denial

of his motion, made at rearraignment as a plea of double

jeopardy, to dismiss the indictment against him on the ground

that it violated the Double Jeopardy Clause.    We have

jurisdiction over the interlocutory appeal pursuant to Abney v.

United States, 431 U.S. 651, 662 (1977).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10239
                                - 2 -

     The independent fiduciary appointed in Kenemore’s civil case

exercised what amounted to a receivership over the assets of the

ATG Association of Trust and Guarantee (ATG), including the funds

seized from Kenemore’s bank and brokerage accounts.    The

independent fiduciary’s actions did not constitute punishment for

double jeopardy purposes.     United States v. Woods, 949 F.2d 175,

177 (5th Cir. 1991), cert. denied, 503 U.S. 961 (1992).

     Kenemore’s allegation that the default judgment in the civil

action included a fine and restitution is without a factual

basis; the district court deferred imposition of a money judgment

until after the completion of the criminal prosecution.

Kenemore’s contention that the district court in the civil action

was attempting to circumvent double jeopardy by declining to

impose civil sanctions is not ripe for review.     Cinel v. Connick,

15 F.3d 1338, 1341 (5th Cir.), cert. denied, 115 S. Ct. 189

(1994).    Kenemore’s appeal is frivolous; his notice of appeal did

not deprive the district court of jurisdiction to proceed to

trial.    United States v. Dunbar, 611 F.2d 985, 988 (5th Cir.)(en

banc), cert. denied, 447 U.S. 926 (1980).

     The motions of Kenemore and the Government to supplement

their record excerpts and the Government’s motion for an

extension of the briefing schedule and withdrawal of its original

record excerpts are DENIED.

     Finally, Kenemore has been warned that frivolous appeals may

result in sanctions against him.    Accordingly, Kenemore is barred
                           No. 96-10239
                               - 3 -

from filing any pro se appeals in this court without the advance

written permission of a judge of this court; the clerk of this

court is directed to return to Kenemore, unfiled, any attempted

submission inconsistent with this bar.     To avoid further

sanctions, which could include monetary sanctions, Kenemore is

admonished to review any pending appeals and to withdraw any

appeals that are frivolous.

     APPEAL DISMISSED.   MOTIONS DENIED.    SANCTIONS IMPOSED.   See

5TH CIR. R. 42.2.